              Case 2:18-cv-01213-JCC Document 50 Filed 03/02/21 Page 1 of 1




                                                     THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9    MARIO RODRIGUEZ,                                    CASE NO. C18-1213-JCC
10                           Plaintiff,                   MINUTE ORDER
11            v.

12    THE BOEING COMPANY,

13                           Defendant.
14

15          The following Minute Order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17          This matter comes before the Court sua sponte. The Court understands Plaintiff is
18   continuing to undergo medical treatment and is unable to prosecute this matter at this time. He
19   seeks a final six-month extension of the current stay in this case, which expires March 12, 2021.
20   The Court, accordingly, ORDERS Defendant to respond to Plaintiff’s request within seven (7)
21   days of this order. The Clerk is DIRECTED to mail a copy of this order to Plaintiff.
22

23          DATED this 2nd day of March 2021.
24                                                         William M. McCool
                                                           Clerk of Court
25

26                                                         s/Paula McNabb
                                                           Deputy Clerk

     MINUTE ORDER
     C18-1213-JCC
     PAGE - 1
